PER CURIAM.
This disciplinary proceeding by The Florida Bar against attorney Thomas A. Bratten is before the Court on complaint of The Florida Bar and Report of Referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of the Florida Bar, the referee’s report and the record were filed with the Court.
No petition for review pursuant to article XI, Rule 11.09(1) having been filed, the referee’s findings of fact are to be deemed conclusive. Fla.Bar Integr.Rule, art. XI, Rule 11.09(3)(f). We therefore approve the referee’s recommendation that respondent be found not guilty of any misconduct.
Costs in the amount of $1,313.21 are hereby taxed against The Florida Bar.
It is so ordered.
BOYD, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.